              IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION                                   PH 2:03

UNITED STATES OF AMERICA


V.                                                  CASE NO. CR418-193


DARICK MCPHERSON,

      Defendant.




                                   ORDER


      Before the Court is the Magistrate Judge's Report and

Recommendation,       to   which    no   objections     have    been   filed.

(Doc. 35.) After a careful review of the record, the Court

concurs   with     the     Report    and    Recommendation,       which    is

ADOPTED as the Court's opinion in this case. Accordingly,

the   Court   finds    Defendant     Darick    McPherson       COMPETENT   to


stand trial pursuant to 18 U.S.C. § 4241.

      SO ORDERED this              day of May 2019.




                                         WILLIAM T. MOORE, JR?'
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN   DISTRICT OF GEORGIA
